DETAILED ACTION
In response to communications filed 08/18/2020.
Claims 1, 2, 4-7, 10, 11, 13-16 and 19 are allowed.
Claims 3, 8, 9, 12, 17 and 18 are canceled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/25/2021 has been considered by the examiner.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Jun Li (Reg. No. 70,074) on May 5th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1, 4-7, 10, 13-16 and 19 as the following:

--1. (Amended) A method at a mobile entity for enabling use of multiple Internet Protocol (IP) Multimedia Services (IMS), the method comprising:
reading data from a plurality of IMS Subscriber Identity Modules (ISIMs) associated with the mobile entity; 
storing the data at the mobile entity; 
determining that an indication in the data for one of the plurality of ISIMs includes an indication for a function;
binding [[a]]the function at the mobile entity to the one of the plurality of ISIMs, the binding comprising storing an application identifier in association with the one of the plurality of ISIMs; and

wherein the indication is stored in an Application Identifier Application at the ISIM;
wherein the plurality of ISIMs are associated with a Universal Integrated Circuit Card (UICC) on the mobile entity;
wherein when a selected function is invoked, an ISIM bound to the selected function is used.--

--4. (Amended) The method of claim [[3]]1, wherein the indication is an explicit field in an IMS Subscriber Identity Module (ISIM).--

--5. (Amended) The method of claim [[3]]1, wherein the indication is an IMS Communication Service Identifier.--

--6. (Amended) The method of claim [[3]]1, wherein the indication is an IMS Application Reference Identifier.--

--7. (Amended) The method of claim [[3]]1, wherein the indication is an Access Point Name.--

--10. (Amended) A mobile entity for enabling use of multiple Internet Protocol (IP) Multimedia Services (IMS), the mobile entity comprising:

a communications subsystem,
wherein the mobile entity is configured to:
read data from a plurality of IMS Subscriber Identity Modules (ISIMs) associated with the mobile entity; 
store the data at the mobile entity; 
determine that an indication in the data for one of the plurality of ISIMs includes an indication for a function;
bind [[a]]the function at the mobile entity to the one of the plurality of ISIMs, the binding comprising storing an application identifier in association with the one of the plurality of ISIMs; and
bind a second function at the mobile entity to a second one of the plurality of ISIMs;
wherein the indication is stored in an Application Identifier Application at the ISIM;
wherein the plurality of ISIMs are associated with a Universal Integrated Circuit Card (UICC) on the mobile entity;
wherein when a selected function is invoked, an ISIM bound to the selected function is used.—

--13. (Amended) The mobile entity of claim [[12]]10, wherein the indication is an explicit field in an IMS Subscriber Identity Module (ISIM).--

--14. (Amended) The mobile entity of claim [[12]]10, wherein the indication is an IMS Communication Service Identifier.--

--15. (Amended) The mobile entity of claim [[12]]10, wherein the indication is an IMS Application Reference Identifier.--

--16. (Amended) The mobile entity of claim [[12]]10, wherein the indication is an Access Point Name.--

--19. (Amended) A non-transitory computer readable medium for storing instruction code for enabling use of multiple Internet Protocol (IP) Multimedia Services (IMS), which, when executed by a processor of a mobile entity cause the mobile entity to:
read data from a plurality of IMS Subscriber Identity Modules (ISIMs) associated with the mobile entity; 
store the data at the mobile entity; 
determine that an indication in the data for one of the plurality of ISIMs includes an indication for a function;
bind [[a]]the function at the mobile entity to the one of the plurality of ISIMs, the binding comprising storing an application identifier in association with the one of the plurality of ISIMs; and
bind a second function at the mobile entity to a second one of the plurality of ISIMs;
wherein the indication is stored in an Application Identifier Application at the ISIM;
wherein the plurality of ISIMs are associated with a Universal Integrated Circuit Card (UICC) on the mobile entity; and
wherein when a selected function is invoked, an ISIM bound to the selected function is used.--

Cancel Claims 3, 8, 9, 12, 17 and 18.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a mobile entity for enabling the use of multiple Internet Protocol (IP) Multimedia Services (IMS).  The mobile entity stores data from a plurality of IMS Subscriber Identity Modules associated with a Universal Integrated Circuit Card (UICC) and determines that an indication for one of the plurality of ISIMs includes an indication for a function.  The mobile entity binds a function to one of the plurality of ISIMs and stores an application identifier in association with the one of the plurality of ISIMs.  When a selected function is invoked, the ISIM bound to the selected function is used.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Rajadurai (US 2018/0124604 A1) that obtains user identity information from an ISIM for an attachment procedure.  There also exists prior art such as Vasanthasenan et al. (US 2018/0227383 A1) that teaches binding a function at a mobile entity to one of a plurality of ISIMs.  However, the prior 
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1, 10 and 19 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468